Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Amendment filed 12/9/2020 in response to the Office Action of 7/9/2020 is acknowledged and has been entered.  Claims 26, 31-32, 34-41 are pending. Claim 41 is newly added.  Claims 26, 34, 39-40 have been amended. Claims 26, 31-32, 34-41 are pending and examined in view of the elected species: Species (al): tumor as the type of disease; Species (b3): monitoring treatment as the type of clinical purpose; Species (cl): anti-tumor agent as the type of treating agent; Species (d2): subject having the disease as the type of subject. 
The Declaration under 37 CFR § 1.130 by Dr. Multhoff  has been entered and disqualifies the references of Gehrmann et al. (Radiation Oncology, Biomed Central LTD, LO, vol. 9, no.l, 9 June 2014, page 131) (“Gehrmann”) and Breuninger et al. ("Quantitative Analysis of Liposomal Heat Shock Protein 70 (Hsp70) in the Blood of Tumor Patients Using a Novel LipHsp70 ELISA," Journal of Clinical & Cellular Immunology, 2014, Vol. 5, No. 5, 1000264, 10 pages) (“Breuninger”).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26, 31-32, 34-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.]
Claim 26 recites the limitation “detecting the binding” and “detecting a reduced level”, while the claim does not recite a detection antibody or a label.  Therefore it is unclear how “detecting the binding” and “detecting a reduced level” can be performed absent a label or a detection reagent and therefore it is not clear as to what method/process applicant intends as within the metes and bounds of the invention.  Appropriate correction is needed. 
Claim Rejections - 35 USC § 112 Fourth Paragraph

The following is a quotation of the fourth paragraph of 35 U.S.C. 112:

Subject to the [fifth paragraph of 35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 34 is rejected under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Enablement
Claims 35-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as based on a disclosure which is not enabling. The identification of subjects that are administered a therapeutic anti-cancer agent based on a serum or plasma level of HSP greater than 7.7. ng/ml or greater than 10ng/ml appears to be critical prior to administering treatment.   The specification discloses obtaining such cutoffs with a specific sandwich ELISA “LipHSP ELISA” comprising a capture and detection steps with specific reagents optimized for detection in serum and plasma i.e. specific polyclonal capture antibody and specific detector antibody clones,  that are not recited in claims.  The specification provides no support that a Western blot or any immunoassay that is not sandwich ELISA can  provide the same cutoff measurements for treatment initiation. Measuring HSP with the sandwich ELISA to be a critical or essential method step to the practice of the invention for establishing accurate diagnosis prior to administering but not included in the claim(s) thus, is not enabled by the disclosure.  See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:1. Determining the scope and contents of the prior art.2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 26, 31-32, 37-41 is  rejected under 35 U.S.C. 103 as being unpatentable over Multhoff et al (US 2012/0087931) in view of Njemi et al (Journal of immunological Methods, 2005; 306, p176-182) and Thermofisher ELISA Guide
Multhoff et al., teach throughout the patent and especially in Abstract a methods for the detection, prevention and treatment of for example neoplastic diseases [0111] wherein the wherein antibody clone cmHsp70.1 or  clone cmHsp70.2 can be used as a therapeutic and diagnostic agents [0046].  Multhoff teach the administered treatment i.e. therapeutic antibody [0105] or radiochemotherapy [0202] is evaluated for efficacy and toxicity [0109]  and wherein the HSP70 antibody can be used a tool for measuring the therapeutic outcome [0202] which reads on methods of evaluating disease therapy in a patient comprising:
obtaining a body fluid sample as for example blood from the subject [0120]
contacting the sample with a diagnostic antibody as for example antibody cmHsp70.1 or cmHsp70.2 to form a complex wherein the level of the complex can be determined with routine methods in various formats as for example [0120][0106][0197]; 
The antibodies of Multhoff are the same as claimed, they inherently bind free and exosomal Hsp70.  In addition, Multhoff teach membrane positive Hsp70 tumors actively release Hsp70 positive lipid vesicles having the biophysical characteristics of exosomes [0205].  Therefore, circulating Hsp 70 in serum, whether free or from tumor exosomes can be captured by antibody cmHsp70.1 or cmHsp70.2  as Multhoff teach the antibodies as exemplified by cmHsp70.1 exhibit a high affinity for both cell surface and recombinant free Hsp 70 [0104].  
Multhoff teach monitoring the treatment of a tumor in the patient with an anti-tumor agent (elected species) as for example decrease in tumor weigh with an anti-tumor agent antibody cmHsp70.1 is correlated with serum level of Hsp70 [0205]. Multhoff teach i.v. injections with the therapeutic antibody significantly improved life expectancy in subjects with HSP positive tumors [0206].  In addition, Multhoff teach elevated Hsp 70 can serve as a tool for measuring radiochemotherapy therapeutic outcome since radiochemotherapy enhances the cell surface density of Hsp70 selectively in tumors but not in normal tissues [202].
While Multhoff discloses an increase in Hsp70 serum levels can be correlated with tumor reduction early post treatment [0205] as treatment is a form of stress causing elevated levels of Hsp70 on the cell surface of tumor cells [0015], Multhoff is silent as to monitoring the serum Hsp70 at later times post treatment to determine progress in the treatment and therapeutic utility of the anti-tumor agent based on a reduced level of Hsp70 in the patient's sample compared to the control sample.  Multhoff et al. 
Njemi et al (Journal of immunological Methods, 2005; 306, p176-182) is reled upon for the disclosure that sandwich ELISA comprising a monoclonal antibody specific for the inducible form of Hsp70, and a commercial polyclonal rabbit antibody were commercially available and  wherein serum samples are  diluted in 1:5 in sample diluent buffer and wherein a calibration curve comprises standards that range between 0.78-50ng/ml (page 178left column).  Further, discovering an optimum dilution/buffer a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Thermofisher ELISA Guide teaches throughout the publication and especially on page 4, either monoclonal or polyclonal can be used as capture antibodies in sandwich ELISA systems.  
It would have been prima facie obvious, before the effective filing of the claimed invention, to one of ordinary skill to have developed or used a commercially available polyclonal Hsp70 antibody for the detection of Hsp70 in serum in the method of Multhoff et al., wherein the polyclonal antibody is used as capture antibody while the monoclonal antibody cmHsp70.1 is used as detection antibody with a sandwich ELISA.   
One would be motivated to use a capture polyclonal antibody and a detection monoclonal antibody to provide a more quantitative analysis of circulating Hsp 70 in serum with a sandwich  ELISA since Thermofisher ELISA Guide discloses a polyclonal antibody is often used as the capture antibody to pull down as much of the antigen as possible, then a monoclonal antibody is used to provide more specificity.  
It would have also been prima facie obvious, before the effective filing of the claimed invention, to further monitor serum Hsp70 levels at longer times post treatment 
It would have been with expectation of success that a therapeutic anti-tumor agent with therapeutic utility  and indicative in progress of treatment be evaluated based on a reduction in Hsp70 in serum at some later time post treatment as compared to a control, because the therapeutic utility of the anti-tumor agent is measured by growth reduction of tumor mass (Multhoff ,fig 4b) and the source of Hsp70 in serum is either from necrotic tumor mass or active release of Hsp70 positive lipid exosomes from membrane positive Hsp70 tumors or both [0205].  Thus one would expect a reduction in tumors would result in a reduction in Hsp70 in serum at some time as compared to a control, absent a limitation on control.  
Regarding claims 31-32, Multhoff et al. teach the anti-HSp70 binding agent can be labeled with for example biotin [0100].
Regarding claim 37, Multhoff et al. teach the tumor is selected from a group of carcinomas in the neck, lung, [0111].
Regarding claim 38 , Njemi et al disclose calibration curve comprises standards that range between 0.78-50ng/ml (page 178left column). As calibration curve standards are generally serially diluted 1:1 and the first point is blank, the calibration curve reads on a 8 point standards i.e. 50, 25, 12.5, 6.25, 3.125, 1.56,  0.78, 0, ng/ml.  One would be motivated to do so to provide a robust dynamic range that encompasses sHsp70 levels in serum in healthy an disease before, during therapy.
Response to Applicant Arguments
Applicant arguments have been considered but not found persuasive.
In contrast to applicant  arguments that the reference of Multhoff et al. is limited to  measuring cell surface Hsp70 cannot be extrapolated to a method of determining the amount of Hsp70 in a body fluid it is noted that Multhoff et al. teach diagnosing diseases based on HSP levels in body fluids samples that can be a blood sample or any other body fluid sample [0120]  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See In re Susi USPQ 423 (CCPA 1971).   
In response to applicant argument that it could not have been expected that antibodies cmHsp70.1 and cmHsp70.2 indeed bind to exosomal Hsp70, it is noted that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  In re Wiseman,  201 USPQ 658 (CCPA 1979).  In this case Multhoff et al. teach the antibodies i.e. cmHsp70.1 can be used in a method of diagnosis enabling formation of antibody/antigen complexes and detection in an in-vitro immunoassay.  As antibodies of the prior art are the same as claimed they would be expected to function as claimed. 
Obviousness Type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 26, 31-32 and 34-41  are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-6 of US PAT 8,440,188 referred as ‘188 in view of Multhoff et al., Njemi et al and Thermofisher ELISA Guide.
Although the conflicting claims are not identical, they are not patentably distinct from each other because: the antibody of ‘188 binding to an extracellular epitope of membrane bound hsp70 is a species of an anti-tumor agent of the instant invention ‘188 does not claim the limitations of the sandwich ELISA. 
Multhoff et al., Njemi et al and Thermofisher ELISA Guide.
It would have been prima facie obvious, before the effective filing of the claimed invention, to have monitored the therapy of ‘188 with the method of Multhoff et al., Njemi et al and Thermofisher ELISA Guide to evaluate the therapy  as indicative of progress in the treatment and therapeutic utility of the anti-tumor agent.  One would be motivated to do so because Multhoff discloses the antibodies of ‘188 as both diagnostic and therapeutic agents, to save cost and because developing a sandwich ELISA comprising a polyclonal and monoclonal antibodies as routine as taught in Thermofisher ELISA Guide.  Detecting of a reduced serum HSP 70 would necessarily occur because both therapeutic antibody of ‘188 and diagnostic antibody of Multhoff are the same.  Discovering an optimum dilution/buffer a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Applicant arguments
Applicant arguments have been considered but not found persuasive. 
Applicant argues that Gehrmann is not proper prior art, however, the reference of  Gehrmann is  not needed.  
Conclusion
All other objections and rejections recited in the Office Action of 7/9/2020 are withdrawn in view of Applicant's amendments and/or arguments. 
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARMENCITA BELEI whose telephone number is (571)272-2798.  The examiner can normally be reached on Monday-Friday 9AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARMENCITA M BELEI/Primary Examiner, Art Unit 1641